DETAILED ACTION
	The Information Disclosure Statement filed on April 4, 2019 has been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirashima et al (US 2015/0291185).
Hirashima et al discloses a bone structure of a railcar comprised of the interior bone structure being joined to an outer plate 2, the outer plate comprising a plurality of window openings 21. A pier panel 21a, 21b is located between the window openings and a wainscot panel, as described in paragraph 0028, is located under the window openings and the pier panel and extending in a car longitudinal direction. The bone structure is further comprised of a pair of first lateral bones 3a, 3b arranged at an inner side of the wainscot panel in a car width direction and extending in the car longitudinal direction, the first lateral bones being joined to the wainscot panel and a side post 4A, 4B is arranged at an inner side of the pier panel in the car width direction and extending . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohira (EP 0561369), O’Neill (US 3,631,817), Murphy et al (US 2,572,747) and Christianson (US 2,244,661) all disclose various car body framing structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 20, 2021